Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/22 has been entered.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 22-23, 26-30, 33-37 and 40-41 are allowed.

In the final rejection the examiner indicated claim 25 as potentially allowable subject matter if incorporated into the independent claims with some intervening modifications. Applicant RCE incorporates claim 25.  In the words of claim 22, claims 29 and 36 are similar,

“generate an authentication recommendation based at least in part on the first risk score, the authentication recommendation indicating whether to initiate further authentication of the suspect consumer; generate an issuer authentication recommendation message in the authentication protocol, the issuer authentication recommendation message including a plurality of extension fields, wherein the first risk score is included within a first of the plurality of extension fields, a 221652-01449 PATENT first element of the digital wallet authentication data is included within a second of the plurality of extension fields, [[and]] the authentication recommendation is included within a third of the plurality of extension fields, and one of the device identifier or the secure element is included within a fourth of the plurality of extension fields, and wherein the plurality of extension fields are formatted as an Extensible Markup Language (XML) extension section of the issuer authentication recommendation message in the authentication protocol;”

The most relevant cited art of record is US Patent Publication 2013/0218765 to Hammad and US Patent 9020763 to Kowalchyk. On further interference search, US Patent 10304056 to Izenson and US Patent 9747598 to Mogollon were identified.

The most relevant NPL is; "Emerging ecommerce credit and debit card protocols" IEEE (Year: 2002) 
and On Designing a Flexible E-Payment System with Fraud Detection Capability IEEE (2004)

In regards 35 USC 101, the instant invention is a practical application of digital fraud prevention using multiple devices and xml markup language. The instant invention would not be relevant in the non-computing environment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698